DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites wherein a height is lower. However, a height is a dimension, and a dimension can only be greater or less than. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura et al. (7,549,429) in view of Sharma et al. (6,406,122).

	Regarding claim 1, Nunomura teaches an ejection nozzle cleaning device for an inkjet printer comprising a plurality of ink ejection nozzles that are arranged on an ink ejection face of an inkjet head, the ejection nozzle cleaning device comprising:
	a gripping portion (fig. 32, leftmost portion of housing 12) to be held by a user;
	a horn (fig. 32, item 16), protruding from one end of the gripping portion and extending away from the gripping portion (see fig. 32);

	an ultrasonic generator (fig. 32, item 14), disposed on another side of the horn in the extending direction in which the horn is extending so as to transmit an ultrasonic wave to the horn (see fig. 32),
	wherein the reservoir being a tubular member with a closed bottom (fig. 32, bottom created by surface 16A and edge of horn 16) and an opening in a part thereof that faces a surface to be cleaned (see fig. 32, opening into which horn 16 is inserted),
	the reservoir having an interior (fig. 32, note interior of reservoir) in which the cleaning liquid is containable and comprising a through cavity (fig. 32, cavity formed in item 52) that allows the horn to be at least partly inserted and located in the interior (see fig. 32, note that horn is inserted into the reservoir) wherein the horn penetrates through the through cavity of the reservoir and is abutted against the reservoir without a gap existing therebetween (see fig. 32, note that the horn is abutted against walls of the through cavity),
	a peripheral wall (fig. 32, item 32) that surrounds the opening of the reservoir being formed to a height that allows one side of the horn to be located in the interior (see fig. 32),
wherein in the reservoir, the cleaning liquid is contained in a storage space (see fig. 32, note liquid is stored in the storage space formed by the peripheral wall and the bottom) formed in the 
wherein an edge of the peripheral wall surrounding the opening of the reservoir has substantially the same height throughout the whole circumference of the peripheral wall (see fig. 32),
wherein a height of an edge surface of the horn protruding out from the bottom wall of the reservoir is lower than the height of the peripheral wall surrounding the opening of the reservoir (see fig. 32), 
wherein in a state where the cleaning liquid is not discharged from the storage space, the ultrasonic waves are generated from the horn to vibrate the cleaning liquid (Note that the transition from any non-active period to any active period meets this limitation).
	Vijay does not teach wherein the surface to be cleaned is an ink ejection face. Sharma teaches an ultrasonic cleaning fluid ejector for an inkjet printhead (Sharma, see fig. 10, Note ultrasonic wave creator 245). It would have been obvious to one of ordinary skill in the art to apply the user-operated nozzle cleaning apparatus of Vijay to an inkjet printer, as disclosed by Sharma, because doing so allow for a reduction in electronics required for cleaning by manualizing the cleaning process. 
Upon combination of Sharma with Vijay, the resultant device would meet the limitation: wherein in a state where the cleaning liquid in the storage space is in contact with the ink ejection face without being discharged from the storage space, ultrasonic activation occurs. 

	Regarding claim 5, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein
having the edge surface penetrates through (Nunomura, see fig. 32), and
	the through cavity has a ring-shaped groove formed at a central part on an inner periphery thereof in the extending direction, so as to circumferentially surround the cavity (Nunomura, see fig. 32).

	Regarding claim 6, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 5, wherein the reservoir is made of an elastic material (Sharma, col. 7, line 47, fig. 10, Note that seal 200 is elastomeric). It would have been obvious to one of ordinary skill in the art to make the reservoir disclosed by Nunomura elastomeric like the seal of Sharma because doing so would allow for contact of the reservoir with the surface to be cleaned without damaging the surface to be cleaned. 

 	Regarding claims 7, 14 and 15, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claims 1, 5 and 6, respectively, wherein the gripping portion, the horn, and the reservoir lie on a reference line along the extending direction in which the horn is extending (Nunomura, fig. 32, Note that depending on how the gripping portion is defined, this limitation is met). 

 	Regarding claim 16, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein the reservoir is 

 	Regarding claim 17, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein when a cleaning operation of the ejection nozzle cleaning device is performed, the plurality of ink ejection nozzles are aligned along an extending direction of the reservoir (Sharma, compare figs. 3, 10, Note that Sharma’s cap 190 covers all nozzles, and in fig. 10, the nozzles are aligned in a direction into the page. Note also that “extending direction” could correspond to any direction in which the reservoir can be said to extend because no specificity has been claimed as to what the extending direction is).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853